{¶ 10} I respectfully dissent as I feel the circumstances here do not warrant a finding of "reckless operation." Although Mr. Secrest was traveling 81 mph in a 55 mph zone, it was a clear day with only moderate traffic. The speeding offense was committed on a four-lane highway in a rural area. Basically, speeding alone is the reckless operation here. I am not willing to adopt a per se rule that the offense of speeding constitutes reckless operation. Such a per se rule would in essence be rewriting the statute.